DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections 
Claim 18 is objected to for not ending in a period, and appears to possibly be missing certain features that are present in the other independent claims. Appropriate correction is required. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (US Patent US 10,872,692 B2, hereby referred to as “Yamamoto”).

Consider Claims 1, 11 and 18. 
Yamamoto teaches: 
1. A system for determining network-based feature propagation in a network of entities stored in a graph database, the system comprising: a processor programmed with one or more instructions to: / 11. A method of determining network-based feature propagation in a network of entities stored in a graph database, the method implemented on a computer system having a processor programmed to perform the method, the method comprising: / 18. A method, comprising: receiving, by a processor, a request to assess an entity, the request comprising an identification of the entity; (Yamamoto: abstract, column 4 lines 1-67, FIG. 1 is a block diagram representing exemplary system 100 for data driven analysis and modeling consistent with embodiments of the present disclosure. System 100 can include data input engine 110 that can further include data 5 extractor 111, data transformer 112, and data loader 113.)
1. identify an entity that is associated with a feature of interest, the feature of interest being assigned with a quantitative feature value; / 11. identifying, by a computer system, an entity that is associated with a feature of interest, the feature of interest being assigned with a quantitative feature value; / 18. identifying, by the processor, a first entity of interest that is associated with a feature of interest; (Yamamoto: column 4 lines 40-67, Figure 2 Data input engine 110 is a module that can retrieve data from a variety of data sources (e.g., data source 101, 102, 103, and 104) and process the data so that it can be used with the remainder of system 100. Data input engine 110 can further include data extractor 111, data transformer 112, and data loader 113. Data extractor 111 retrieves data from data sources 101, 102, 103, and 104. Each of these data sources can represent a different type of data source. For example, data source 101 can be a database.)
1. extract a subgraph from the graph database based on the identified entity, the subgraph comprising a plurality of entities including the identified entity and one or more neighbors of the identified entity; / 11. extracting, by the computer system, a subgraph from the graph database based on the identified entity, the subgraph comprising a plurality of entities including the identified entity and one or more neighbors of the identified entity; / 18. identifying, by the processor, one or more paths from the entity to the first entity of interest, the one or more paths, each path comprising one or more entities in the path; (Yamamoto: column 5 lines 11-36, Data loader 113 can receive the normalized data from data transformer 112. Data loader 113 can merge the data into varying formats depending on the specific requirements of system 100 and store the data in an appropriate storage mechanism such as data storage 115. Column 7 lines 36-64, Figure 5, data structure 500 is an exempalary data structure, can store data records associated with events that are further associated with specific individuals. Data structure 500 can include categories of data. For example, data structure 500 can include the categories event ID 510, person ID 520, cost 530, code 1 540, code 2 550, code 3 560, date 570, and professional ID 580.) 
1. generate an adjacency list that describes relationships between the plurality of entities in the subgraph; / 11. generating, by the computer system, an adjacency list that describes relationships between the plurality of entities in the subgraph; / 18. determining, by the processor, a plurality of path lengths, each path length corresponding to a respective path of the one or more paths; (Yamamoto: Column 7 lines 36-64, Data structure 500 can include categories of data. For example, data structure 500 can include the categories event ID 510, person ID 520, cost 530, code 1 540, code 2 550, code 3 560, date 570, and professional ID 580.)
1. generate a plurality of centrality metrics based on the adjacency list, each centrality metric corresponding to an entity in the subgraph; / 11. generating, by the computer system, a plurality of centrality metrics based on the adjacency list, each centrality metric corresponding to an entity in the subgraph; / 18. determining, by the processor, a plurality of centrality metrics for each entity in each path; (Yamamoto: column 16 lines 13-45, Referring back to FIG. 1, graph construction engine 142 can generate graph 800 based on the feature data. Graph 800 can be used to further analyze various interactions among the professionals. Graph construction engine 142 can weight edges 815 based on the similarity between the connected professionals. Graph construction engine 142 can use techniques such as, among others, cosine similarity, Gaussian Kernel Similarity, Euclidian distance similarity, Jaccard similarity, and Manhatten similarity. In addition to weighting the edges (e.g., edges 815 of graph 800), graph construction engine 142 can determine which edges should be included in the graph. By choosing which features define the similarity of the professionals in the feature data (e.g., feature data in data structure 700) represented as nodes (e.g., nodes 810, 820, and 830), graph construction engine 142 can control the number edges in graph 800.)
1. determine a network effect of the identified entity on the one or more neighbors based on the plurality of centrality metrics and types of relationships between the plurality of entities in the subgraph; / 11. determining, by the computer system, a network effect of the identified entity on the one or more neighbors based on the plurality of centrality metrics and types of relationships between the plurality of entities in the subgraph; / 18. and determining, by the processor, a network effect of the second entity on the entity based on the plurality of centrality metrics and the plurality of path lengths; (Yamamoto: column 17 lines 4-21, Referring back to FIGS. 1 and 8, different methods exist for choosing appropriate edges and help alleviate both computational complexity and the effects of noise in the system. One approach is to find the k-nearest neighbors to every physician. Various methods for finding the k-nearest neighbors can be used. A brute force approach can be effective but is not always the most efficient approach to choosing relevant edges to include in graph 800. Conversely, other methods of choosing k-nearest neighbors can be more efficient but not as accurate as a brute force approach. In some embodiments, graph construction engine 142 uses a locality sensitive hashing to determine the nearest neighbors to each professional. Graph construction engine 142 can also randomly choose k neighbors from the set of nearest neighbors to each professional. Additional methods of choosing which neighbors for each professional should be represented on the graph exist and can be effective algorithms for placing edges 815 on graph 800.)
1. and generate a respective quantitative feature value for each neighbor based on the determined network effects and the quantitative feature value. / 11. and generating, by the computer system, a respective quantitative feature value for each neighbor based on the determined network effects and the quantitative feature value. (Yamamoto: column 17 lines 26-50, For example, user input can be captured by I/O devices 230 or network interface 218 of device 200 in FIG. 2 or input devices 308, short-range wireless communications 326, and communications subsystem 304 of client 20 device 300 in FIG. 3. After graph construction engine 142 generates a graph (e.g., graph 800 of FIG. 8) that represents the feature data (e.g., data structure 700 of FIG. 7) that includes labels identified by label engine 130, label propagation engine 144 can begin analyzing the graph structure by propagating positive and negative labels throughout the nodes of the graph. Column 18 lines 20-32, Figure 8)

Consider Claims 2 and 12. 
Yamamoto teaches: 2. The system of claim 1, wherein to determine the network effect of the identified entity, the processor is further programmed to: for each neighbor among the one or more neighbors: determine a first path that connects the identified entity to the neighbor in the subgraph, the first path comprising one or more entities in the subgraph; determine a feature propagation from the identified entity to the neighbor based on a centrality metric of each of the one or more entities in the first path, types of relationships between the one or more entities in the first path, and a first path length of the first path. / 12. The method of claim 11, wherein determining the network effect of the identified entity comprises: for each neighbor among the one or more neighbors: determining a first path that connects the identified entity to the neighbor in the subgraph, the first path comprising one or more entities in the subgraph; and determining a feature propagation from the identified entity to the neighbor based on a centrality metric of each of the one or more entities in the first path, types of relationships between the one or more entities in the first path, and a first path length of the first path. (Yamamoto: column 17 lines 4-50, Referring back to FIGS. 1 and 8, different methods exist for choosing appropriate edges and help alleviate both computational complexity and the effects of noise in the system. One approach is to find the k-nearest neighbors to every physician. Various methods for finding the k-nearest neighbors can be used. A brute force approach can be effective but is not always the most efficient approach to choosing relevant edges to include in graph 800. Conversely, other methods of choosing k-nearest neighbors can be more efficient but not as accurate as a brute force approach. In some embodiments, graph construction engine 142 uses a locality sensitive hashing to determine the nearest neighbors to each professional. Graph construction engine 142 can also randomly choose k neighbors from the set of nearest neighbors to each professional. Additional methods of choosing which neighbors for each professional should be represented on the graph exist and can be effective algorithms for placing edges 815 on graph 800. FIG. 3. After graph construction engine 142 generates a graph (e.g., graph 800 of FIG. 8) that represents the feature data (e.g., data structure 700 of FIG. 7) that includes labels identified by label engine 130, label propagation engine 144 can begin analyzing the graph structure by propagating positive and negative labels throughout the nodes of the graph. Column 18 lines 20-32, Figure 8 After graph construction engine 142 generates a graph (e.g., graph 800 of FIG. 8) that represents the feature data (e.g., data structure 700 of FIG. 7) that includes labels identified by label engine 130, label propagation engine 144 can begin analyzing the graph structure by propagating positive and negative labels throughout the nodes of the graph.)

Consider Claims 3 and 13. 
Yamamoto teaches: 3. The system of claim 2, wherein to determine the network effect of the identified entity, the processor is further programmed to: for each neighbor among the one or more neighbors: determine a second path that connects the identified entity to the neighbor in the subgraph, the second path comprising one or more second entities in the subgraph, the one or more second entities different than the one or more entities in the subgraph; determine the feature propagation from the identified entity to the neighbor based further on a second centrality metric of each of the one or more second entities in the second path, types of relationships between the one or more second entities in the first path, and a second path length of the second path. / 13. The method of claim 12, wherein determining the network effect of the identified entity comprises: for each neighbor among the one or more neighbors: determining a second path that connects the identified entity to the neighbor in the subgraph, the second path comprising one or more second entities in the subgraph, the one or more second entities different than the one or more entities in the subgraph; and determining the feature propagation from the identified entity to the neighbor based further on a second centrality metric of each of the one or more second entities in the second path, types of relationships between the one or more second entities in the first path, and a second path length of the second path. (Yamamoto: column 17 lines 4-50, Referring back to FIGS. 1 and 8, different methods exist for choosing appropriate edges and help alleviate both computational complexity and the effects of noise in the system. One approach is to find the k-nearest neighbors to every physician. Various methods for finding the k-nearest neighbors can be used. A brute force approach can be effective but is not always the most efficient approach to choosing relevant edges to include in graph 800. Conversely, other methods of choosing k-nearest neighbors can be more efficient but not as accurate as a brute force approach. In some embodiments, graph construction engine 142 uses a locality sensitive hashing to determine the nearest neighbors to each professional. Graph construction engine 142 can also randomly choose k neighbors from the set of nearest neighbors to each professional. Additional methods of choosing which neighbors for each professional should be represented on the graph exist and can be effective algorithms for placing edges 815 on graph 800. FIG. 3. After graph construction engine 142 generates a graph (e.g., graph 800 of FIG. 8) that represents the feature data (e.g., data structure 700 of FIG. 7) that includes labels identified by label engine 130, label propagation engine 144 can begin analyzing the graph structure by propagating positive and negative labels throughout the nodes of the graph. Column 18 lines 20-32, Figure 8 After graph construction engine 142 generates a graph (e.g., graph 800 of FIG. 8) that represents the feature data (e.g., data structure 700 of FIG. 7) that includes labels identified by label engine 130, label propagation engine 144 can begin analyzing the graph structure by propagating positive and negative labels throughout the nodes of the graph.)

Consider Claims 4 and 14. 
Yamamoto teaches: 4. The system of claim 1, wherein to generate a given centrality metric from among the plurality of centrality metrics, the processor is further programmed to: determine a degree centrality based on a number of neighbors to which the entity is connected; determine a closeness centrality based on a number of shortest paths to other entities in the subgraph; and determine a betweenness centrality based on a number of times that the entity appears in a shortest path between other entities, wherein the given centrality metric is based on the degree centrality, the closeness centrality, and the betweenness centrality./ 14. The method of claim 11, wherein generating a given centrality metric from among the plurality of centrality metrics comprises: determining a degree centrality based on a number of neighbors to which the entity is connected; determining a closeness centrality based on a number of shortest paths to other entities in the subgraph; and determining a betweenness centrality based on a number of times that the entity appears in a shortest path between other entities, wherein the given centrality metric is based on the degree centrality, the closeness centrality, and the betweenness centrality.  (Yamamoto: column 17 lines 4-21, Referring back to FIGS. 1 and 8, different methods exist for choosing appropriate edges and help alleviate both computational complexity and the effects of noise in the system. One approach is to find the k-nearest neighbors to every physician. Various methods for finding the k-nearest neighbors can be used. A brute force approach can be effective but is not always the most efficient approach to choosing relevant edges to include in graph 800. Conversely, other methods of choosing k-nearest neighbors can be more efficient but not as accurate as a brute force approach. In some embodiments, graph construction engine 142 uses a locality sensitive hashing to determine the nearest neighbors to each professional. Graph construction engine 142 can also randomly choose k neighbors from the set of nearest neighbors to each professional. Additional methods of choosing which neighbors for each professional should be represented on the graph exist and can be effective algorithms for placing edges 815 on graph 800.)

Consider Claims 5 and 15. 
Yamamoto teaches: 5. The system of claim 4, wherein to generate the given centrality metric, the processor is further programmed to: apply a degree weight to the degree centrality to generate a weighted degree centrality; apply a closeness weight to the closeness centrality to generate a weighted closeness centrality; and apply a betweenness weight to the betweenness centrality to generate a weighted betweenness centrality. / 15. The method of claim 14, wherein generating the given centrality metric comprises: applying a degree weight to the degree centrality to generate a weighted degree centrality; applying a closeness weight to the closeness centrality to generate a weighted closeness centrality; and applying a betweenness weight to the betweenness centrality to generate a weighted betweenness centrality. (Yamamoto: column 16 lines 13-45, Referring back to FIG. 1, graph construction engine 142 can generate graph 800 based on the feature data. Graph 800 can be used to further analyze various interactions among the professionals. Graph construction engine 142 can weight edges 815 based on the similarity between the connected professionals. Graph construction engine 142 can use techniques such as, among others, cosine similarity, Gaussian Kernel Similarity, Euclidian distance similarity, Jaccard similarity, and Manhatten similarity. In addition to weighting the edges (e.g., edges 815 of graph 800), graph construction engine 142 can determine which edges should be included in the graph. By choosing which features define the similarity of the professionals in the feature data (e.g., feature data in data structure 700) represented as nodes (e.g., nodes 810, 820, and 830), graph construction engine 142 can control the number edges in graph 800.)


Consider Claims 6 and 16. 
Yamamoto teaches: 6. The system of claim 5, wherein to determine the given centrality metric, the processor is further programmed to: aggregate the weighted degree centrality, the weighted closeness centrality, and the weighted betweenness centrality to generate the given centrality metric. / 16. The method of claim 15, wherein determining the given centrality metric comprises: aggregating the weighted degree centrality, the weighted closeness centrality, and the weighted betweenness centrality to generate the given centrality metric. (Yamamoto: column 16 lines 13-45, Referring back to FIG. 1, graph construction engine 142 can generate graph 800 based on the feature data. Graph 800 can be used to further analyze various interactions among the professionals. Graph construction engine 142 can weight edges 815 based on the similarity between the connected professionals. Graph construction engine 142 can use techniques such as, among others, cosine similarity, Gaussian Kernel Similarity, Euclidian distance similarity, Jaccard similarity, and Manhatten similarity. In addition to weighting the edges (e.g., edges 815 of graph 800), graph construction engine 142 can determine which edges should be included in the graph. By choosing which features define the similarity of the professionals in the feature data (e.g., feature data in data structure 700) represented as nodes (e.g., nodes 810, 820, and 830), graph construction engine 142 can control the number edges in graph 800.)

Consider Claim 7. Yamamoto teaches: The system of claim 1, wherein the relationship of the entity to at least one of the neighbor entities is accessed from predefined relationship data. / 17. The method of claim 11, further comprising: identifying a plurality of types of features; and generating a corresponding quantitative feature value for each type of feature among the plurality of types of features. (Yamamoto: column 17 lines 4-21, Referring back to FIGS. 1 and 8, different methods exist for choosing appropriate edges and help alleviate both computational complexity and the effects of noise in the system. One approach is to find the k-nearest neighbors to every physician. Various methods for finding the k-nearest neighbors can be used. A brute force approach can be effective but is not always the most efficient approach to choosing relevant edges to include in graph 800. Conversely, other methods of choosing k-nearest neighbors can be more efficient but not as accurate as a brute force approach. In some embodiments, graph construction engine 142 uses a locality sensitive hashing to determine the nearest neighbors to each professional. Graph construction engine 142 can also randomly choose k neighbors from the set of nearest neighbors to each professional. Additional methods of choosing which neighbors for each professional should be represented on the graph exist and can be effective algorithms for placing edges 815 on graph 800.)

Consider Claim 8. Yamamoto teaches: The system of claim 7, wherein the relationship file comprises a predefined weight setting for each type of relationship comprising a first weight for a first type of relationship and a second weight for a second type of relationship such that one type of relationship is weighted higher than another type of relationship to determine the network effect on a neighbor entity. (Yamamoto: column 16 lines 13-45, Referring back to FIG. 1, graph construction engine 142 can generate graph 800 based on the feature data. Graph 800 can be used to further analyze various interactions among the professionals. Graph construction engine 142 can weight edges 815 based on the similarity between the connected professionals. Graph construction engine 142 can use techniques such as, among others, cosine similarity, Gaussian Kernel Similarity, Euclidian distance similarity, Jaccard similarity, and Manhatten similarity. In addition to weighting the edges (e.g., edges 815 of graph 800), graph construction engine 142 can determine which edges should be included in the graph. By choosing which features define the similarity of the professionals in the feature data (e.g., feature data in data structure 700) represented as nodes (e.g., nodes 810, 820, and 830), graph construction engine 142 can control the number edges in graph 800.)

Consider Claim 9. Yamamoto teaches: The system of claim 1, wherein the processor is further programmed to: identify a plurality of types of features; and generate a corresponding quantitative feature value for each type of feature among the plurality of types of features. / 19. The method of claim 18, wherein the feature of interest is associated with a quantitative feature value, the method further comprising: determining a scaled quantitative feature value for the entity based on the network effect and the quantitative feature value. (Yamamoto: column 16 lines 13-45, Referring back to FIG. 1, graph construction engine 142 can generate graph 800 based on the feature data. Graph 800 can be used to further analyze various interactions among the professionals. Graph construction engine 142 can weight edges 815 based on the similarity between the connected professionals. Graph construction engine 142 can use techniques such as, among others, cosine similarity, Gaussian Kernel Similarity, Euclidian distance similarity, Jaccard similarity, and Manhatten similarity. In addition to weighting the edges (e.g., edges 815 of graph 800), graph construction engine 142 can determine which edges should be included in the graph. By choosing which features define the similarity of the professionals in the feature data (e.g., feature data in data structure 700) represented as nodes (e.g., nodes 810, 820, and 830), graph construction engine 142 can control the number edges in graph 800.)


Consider Claim 10. Yamamoto teaches: The system of claim 1, wherein the processor is further programmed to: access a request to assess a risk associated with an entity identified by an entity identifier; and provide a corresponding quantitative feature value for the entity identified by the entity identifier. (Yamamoto: column 16 lines 13-45, Referring back to FIG. 1, graph construction engine 142 can generate graph 800 based on the feature data. Graph 800 can be used to further analyze various interactions among the professionals. Graph construction engine 142 can weight edges 815 based on the similarity between the connected professionals. Graph construction engine 142 can use techniques such as, among others, cosine similarity, Gaussian Kernel Similarity, Euclidian distance similarity, Jaccard similarity, and Manhatten similarity. In addition to weighting the edges (e.g., edges 815 of graph 800), graph construction engine 142 can determine which edges should be included in the graph. By choosing which features define the similarity of the professionals in the feature data (e.g., feature data in data structure 700) represented as nodes (e.g., nodes 810, 820, and 830), graph construction engine 142 can control the number edges in graph 800.)

Consider Claim 20. Yamamoto teaches: The method of claim 19, the method further comprising: identifying a second entity of interest that is associated with the feature of interest; determining a second network effect of the second entity of interest on the entity, wherein the scaled quantitative feature value is determined based further on the second network effect. (Yamamoto: column 16 lines 13-45, Referring back to FIG. 1, graph construction engine 142 can generate graph 800 based on the feature data. Graph 800 can be used to further analyze various interactions among the professionals. Graph construction engine 142 can weight edges 815 based on the similarity between the connected professionals. Graph construction engine 142 can use techniques such as, among others, cosine similarity, Gaussian Kernel Similarity, Euclidian distance similarity, Jaccard similarity, and Manhatten similarity. In addition to weighting the edges (e.g., edges 815 of graph 800), graph construction engine 142 can determine which edges should be included in the graph. By choosing which features define the similarity of the professionals in the feature data (e.g., feature data in data structure 700) represented as nodes (e.g., nodes 810, 820, and 830), graph construction engine 142 can control the number edges in graph 800.)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    252
    963
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

May 7, 2022

/TAHMINA N ANSARI/               Primary Examiner, Art Unit 2662